Citation Nr: 0516125	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  94-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a January 1992 rating decision.  When 
this matter was last before the Board in November 2001, it 
was remanded to the Department of Veterans Affairs (VA), 
Boston, Massachusetts, Regional Office (RO) for additional 
development and readjudication.  


FINDINGS OF FACT

1.  The claimant is not a veteran of combat.

2.  Stressful experiences that led to a diagnosis of PTSD 
have not been corroborated.

3.  The veteran experiences an obsessive-compulsive disorder 
that likely began during his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).

2.  The veteran has an obsessive-compulsive disorder that is 
the result of disease incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's duty to notify under the VCAA has 
been met.  In this regard, the Board notes that VA has 
provided the veteran with a copy of the January 1992 rating 
decision, June 1992 statement of the case, July 1993 
supplemental statement of the case, January 1996 Board 
Remand, October 1996 supplemental statement of the case, 
September 1997 Board Remand, February 2001 supplemental 
statement of the case, and February 2005 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  

The June 1992 statement of the case, September 1997 and 
November 2001 Board Remands, and correspondence from the RO 
in September 2002 and December 2003, provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  

Lastly, in the correspondence in September 2002 and December 
2003, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder.  

The Board acknowledges that the September 2002 and December 
2003 VCAA notices contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  In 
this case, the RO asked the veteran for all the information 
and evidence necessary to substantiate his claim--that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  This notice suffices.

(Although the notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in February 1996.  In 
November 2001, however, the Board found that it would be 
helpful to the veteran's claim to provide him another VA 
examination for the purpose of determining, among other 
things, which if any of the veteran's diagnosed psychiatric 
disorders could be related to service.  The Board issued a 
remand to that effect.  The remand also asked that the 
veteran be given another opportunity to provide more specific 
information pertaining to his claimed in-service stressors in 
the development of the post-traumatic stress disorder claim.  

The additional stressor information was subsequently 
requested by the RO in September 2002 and December 2003.  In 
the December 2003 letter, the RO advised the veteran of the 
consequences of his failure to report for a scheduled VA 
examination.  The examination was scheduled for February 
2004, but the veteran failed to appear.  The veteran also 
failed to offer an explanation for his failure to appear.  VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
for service connection shall be based upon review of the 
available evidence of record.  See 38 C.F.R. § 3.655 (2004).  

In the February 2005 supplemental statement of the case, the 
veteran was advised of his failure to report for a scheduled 
VA examination.  The veteran did not respond to this 
supplemental statement of the case.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  38 C.F.R. § 3.655.  

Factual Background

The veteran's service medical records document that the 
psychiatric evaluation of the veteran upon entry in March 
1966 revealed normal findings.  The veteran was seen in 
November 1967 for complaints of headaches and dizziness; he 
indicated that he was nervous.  The veteran also reported 
that he had been in a mental hospital at age six.  The 
veteran was prescribed Librium, and ultimately referred for 
psychiatric evaluation.  The veteran underwent psychiatric 
evaluation in January 1968 during which he reported being 
anxious and severely depressed.  Following examination, the 
initial diagnosis was an emotionally unstable personality.  
The examiner indicated that a better description would be a 
borderline personality with severe anxiety.  Upon examination 
at separation in February 1968, the veteran was found 
qualified for an unsuitability discharge with a diagnosis of 
an emotionally unstable personality.  

The veteran's DD Form 214 indicates that he served with the 
Unites States Navy in the Vietnam War era.  For his service, 
the veteran received the National Defense Service Medal and 
Vietnam Service Medal.  There is no record of medals or 
awards typically associated with combat.  

Post-service medical records document the diagnoses of acute 
and chronic anxiety state and obsessive compulsive neurosis 
in April 1976.  The veteran was given a neuropsychiatric 
referral.  In February 1978, the diagnosis was obsessive 
compulsive neurosis, severe, recurrent.  Since that time to 
the present, the veteran has received varied psychiatric 
treatment, including medication and hospitalizations, for 
variously diagnosed disorders, including alcohol dependence, 
depressive illness, major depression, anxiety depression, 
adjustment disorder, obsessive compulsive neurosis, 
adjustment disorder with depressed mood, and post-traumatic 
stress disorder.  

The veteran underwent VA psychiatric examination in February 
1996 for the purpose of determining whether he had post-
traumatic stress disorder or any other psychiatric disorder 
that could be related to service.  In the course of the 
examination, the veteran related a military history of having 
served in the Gulf of Tonkin in a medical unit in the Navy 
during the Vietnam War era.  The veteran gave a history of 
having taken dead bodies and wounded soldiers to airplanes 
flying to Manila and the United States.  Following 
examination that included a review of the "essential 
folder," the diagnoses on Axis I were:  1) Post-traumatic 
stress disorder, chronic, delayed, severe, with obsessive 
compulsive disorder features, severe; 2) Major depression, 
recurrent; and 3) Alcohol abuse.  The examiner indicated that 
diagnoses # 2 and # 3 were secondary to diagnosis # 1.  The 
examiner also noted the psychiatric consultation report 
prepared by the service department in 1968 and specifically 
opined that the veteran's obsessive-compulsive disorder began 
during the veteran's military service.  He concluded that 
symptoms of that disorder persisted to the present.

As indicated above, additional stressor information was 
requested by the RO from the veteran in September 2002 and 
December 2003.  The veteran failed to submit any additional 
information pertaining to his claimed stressors.  In May 
2004, the RO submitted available information pertaining to 
the veteran's stressors to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), for the 
purpose of the corroboration of the veteran's claimed 
stressors.  In June 2004, USASCRUR responded that information 
pertaining to the dates of the alleged incidents was not 
specific enough for research purposes.  In the February 2005 
supplemental statement of the case, the veteran was advised 
of his failure to respond to the request for stressor 
information.  The veteran did not respond to this 
supplemental statement of the case.  

Also, an additional VA psychiatric examination was scheduled 
for February 2004, but the veteran failed to appear.  The 
veteran also failed to offer an explanation for his failure 
to appear.  

Analysis

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  He has provided written statements and 
testified at a hearing before a hearing officer at the RO 
claiming that he currently has either post-traumatic stress 
disorder or a nervous disorder that can be directly 
attributed to an assignment he had in service at an airbase 
removing dead and wounded soldiers from airplanes returning 
from Vietnam, and assisting in their transport to the 
Philippines or the United States.  He believes that the 
personality problems in service that led to his early 
discharge for unsuitability were the initial manifestations 
of his current mental disorders.  

In the interest of clarity, this decision will first analyze 
the specific claim involving service connection for post-
traumatic stress disorder.

Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service related 
to the care of the wounded and dead returning from the 
Republic of Vietnam during the Vietnam War era, and that 
these stressful events are responsible for his current post-
traumatic stress disorder.  

Generally, in order for a claim for service connection for 
PTSD to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App 128 (1997); 
38 C.F.R. § 3.304(f) (1996).

38 C.F.R. § 4.125(a) (2004) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records, including most 
pertinently, as noted in the report of the 1996 VA 
examination that was conducted for the purpose of identifying 
the current existence of post-traumatic stress disorder.  The 
Board, however, does not reach the question of whether there 
is medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  The veteran's claim turns instead 
upon the threshold question of whether there is credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  As explained in detail below, the Board 
finds that there is no such evidence.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he engaged in combat with 
the enemy.  Id.  Moreover, a general statement in the 
appellant's service personnel records that he participated in 
a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  The appellant did not 
receive any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  While he did receive the National Defense Service 
Medal and Vietnam Service Medal as shown on his DD Form 214, 
he did not receive any other medal or indication of 
participation in combat such as the Combat Infantry Badge, 
Purple Heart, or "V" devices.  Without such accompanying 
medals or devices, the National Defense Service Medal is not 
conclusive evidence of combat.  See M21-1, Part VI, paragraph 
11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the handling of dead and wounded soldiers returning 
from Vietnam.  While these alleged events are indirectly 
related to combat, his assertions alone are not sufficient, 
by themselves, to establish that these things occurred or 
that he is a veteran of combat.  

There being no evidence that the claimant was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, USASCRUR was unable to verify any claimed 
stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by USASCRUR for further 
research.  Essentially, there is no evidence of any of the 
alleged stressful events reported by the veteran in the 
pursuit of his claim for service connection for post-
traumatic stress disorder.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the CAVC has stated, neither the appellant's testimony or 
after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  

In summary, there has been presented no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The Board finds the veteran's own accounts of his 
stressors to be entirely uncorroborated.  Secondly, it is 
inconceivable that one would experience such stressful events 
and not know the names of any fellow participants or 
witnesses, the general location of the incidents, or the time 
it occurred.  Given the lack of any supportive documentation 
of the occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  See 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§ 3.102 (2004).

An Acquired Psychiatric Disorder other than
Post-traumatic stress disorder 

The veteran has provided written and oral statements claiming 
that the problems he experienced in service, which led to his 
early discharge, were in fact the initial manifestations of 
his current mental disorders.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2003).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In addition to the diagnosed post-traumatic stress disorder, 
private and VA treatment records fully document the current 
diagnosis and treatment of the veteran for various 
psychiatric disorders, including depressive illness, major 
depression, anxiety depression, adjustment disorder, 
obsessive-compulsive neurosis, and adjustment disorder with 
depressed mood.  

Upon enlistment examination in 1966, the psychiatric clinical 
evaluation of the veteran revealed normal findings.  
Consequently, the presumption of soundness applies.  See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption 
of soundness, however, can be rebutted by clear and 
unmistakable evidence that a psychiatric disorder had 
preexisted service and was not aggravated.  

Although the veteran's service medical records make reference 
to the veteran treatment for a psychiatric disorder prior to 
service, there is no diagnosis in the record of a pre-
existing psychiatric disorder.  The presumption of soundness 
is not rebutted.  The veteran did not have a psychiatric 
disorder that pre-existed service.  There is no record of 
complaints, findings or treatment during active service of 
any of the veteran's current psychiatric disorders, but there 
is clear indication that he was having problems with anxiety 
and depression that were thought to be best described in 1968 
as a borderline personality disorder with severe anxiety.  

As indicated above, a personality disorder, such as 
emotionally unstable personality or borderline personality 
disorder, is not a disease within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303.  Nevertheless, 
the veteran experienced certain symptoms in service, and even 
when a borderline personality disorder was diagnosed, the 
examiner also commented that it was accompanied by severe 
anxiety.  Subsequently, when a VA examiner reviewed the 
record in 1996, it was opined that those symptoms the veteran 
experienced in service represented the onset of the veteran's 
obsessive-compulsive disorder, and that they persisted to the 
present.  There is no medical opinion evidence directly 
refuting this opinion.  Consequently, 


the Board finds that the veteran's obsessive-compulsive 
disorder likely began during his period of military service.  
A grant of service connection is warranted for this 
psychiatric disability.

As for other psychiatric diagnoses, there is no medical nexus 
evidence linking any other disability to the symptoms the 
veteran experienced in service.  Moreover, there is no 
evidence of a psychosis or any other psychiatric disorder 
within the first post-service year.  Consequently, the Board 
concludes that the absence of such evidence is of significant 
evidentiary weight.  (As noted above, the Board sought 
additional medical opinion evidence in its last remand, but 
the veteran failed to appear for a scheduled examination.  
Therefore, the Board must adjudicate this case on the 
available record.  38 C.F.R. § 3.655.)  The preponderance of 
the evidence is against the claim of service connection for 
psychiatric disability other than obsessive-compulsive 
disorder.

While the veteran has expressed the opinion that his 
psychiatric disorders, were the result of his experiences in 
service, the CAVC has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, and the veteran's written 
and oral statements.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates any psychiatric disorder other than 
obsessive-compulsive disorder to the veteran's period of 
active service.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for an obsessive-compulsive 
disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


